DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1–20 of U.S. Patent No. 10,921,599 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims contained in U.S. Patent No. 10,921,599 B2.  
The following table illustrates the conflicting claim pairs:
Instant Application
1
2
3
4
5
6
7
8
9
10
U.S. Pat. 10,921,599
1
2
3
4
5
6
7
8
9
10


Instant Application
11
12
13
14
15
16
17
18
19
20
U.S. Pat. 10,921,599
11
12
13
14
15
16
17
18
19
20


	The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Patent No. 10,921,599 B2:

Claim 1 – Instant Application

Claim 1 – U.S. Patent No. 10,921,599
1. An augmented reality (AR) system comprising: 
1. An augmented reality (AR) system comprising: 
a hardware computer processor; and 
a hardware computer processor; and 
a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the AR system to perform operations comprising: 
a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the AR system to perform operations comprising: 
receive an indication from a user of the AR system to replicate a target virtual object included in a virtual environment of the user; 
receive an indication from a user of the AR system to replicate a target virtual object included in a virtual environment of the user; 
determine a destination object within the virtual environment; 
determine a destination object within the virtual environment; 
calculate a trajectory between the target virtual object and the destination object in the virtual environment; 
calculate a trajectory between the target virtual object and the destination object in the virtual environment; 
generate and render on a display of the AR system movement of a replica of the target virtual object along the trajectory towards the destination object; and 
generate and render on a display of the AR system movement of a replica of the target virtual object along the trajectory towards the destination object; 

determine a distance between the replica of the target virtual object and the destination object; 
in response to determining that a distance of the replica of the target virtual object and the destination object is less than a threshold distance, automatically attach the replica of the target virtual object to the destination object.
in response to determining that the distance of the replica of the target virtual object and the destination object is less than a first threshold distance, automatically orient the replica of the target virtual object in relation to the destination object, 

wherein the first threshold distance is based on a user preference associated with an orientation speed; and in response to determining that the distance of the replica of the target virtual object and the destination object is less than a second threshold distance, automatically attach the replica of the target virtual object to the destination object, wherein the first threshold distance is greater than the second threshold distance.


	Claim 16 of the instant application is a computerized method that performs the same steps as the AR system of claim 1 of the instant application, similar to claim 16 of U.S. Patent No. 10,921,599 which is a computerized method that performs the same steps as the AR system of claim 1 of U.S. Patent No. 10,921,599.  As such, claim 16 of the instant application is anticipated by claim 16 of U.S. Patent No. 10,921,599 based on substantially the same claim mapping as illustrated for claim 1 set forth above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2014/0333666 A1) modified by Soubrie (US 2011/0141043 A1).
Regarding claim 1, Poulos discloses: 
An augmented reality (AR) system (Abstract of Poulos: AR computing device)comprising:
A hardware computer processor (Figs. 3, 4, and 12 and Par. 60-69: hardware, including processors to execute instructions); and
A non-transitory compute readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the AR system to perform operations comprising (Figs. 2, 3 and 12 and Paras. 60-69 disclose system hardware, including discussing one or more processors configured to execute software instructions in Par. 62 and use of display devices to visually represented processed data):
Receive an indication from a user of the AR system to [operate on] a virtual object included in a virtual environment of the user (Par. 29 of Poulos: determine an object at which user is gazing , such as virtual object; Fig. 4 and Par. 36: user may input command such as speech command “grab” and change position of their focus within environment to move the free-floating object to a new location so that free-floating virtual object is displayed at location referenced to the point of focus; Par. 37: command to attach virtual object to surface adjacent to virtual object);
Determine a destination object within the virtual environment (Fig. 4 and Par. 36 of Poulos: user input command and focus within environment to move free-floating object to new location; Par. 37: command to attach virtual object to surface adjacent to virtual object);
Calculate a trajectory between the target virtual object and the destination object in the virtual environment (Figs. 1A and 1B and Par. 22 of Poulos: user may cause free-floating virtual object 130 to move towards surface 118 by changing position of user focus from first position to second position; Fig. 4 and Par. 36: move the free-floating object to a new location so that free-floating virtual object is displayed at location referenced to the point of focus – Fig. 4 shows movement based on trajectory);
Generate and render on a display of the AR system movement of the target virtual object along the trajectory towards the destination object (Par. 26 of Poulos: virtual object “snaps to” a surface in the environment; Fig. 4 and Par. 36: move the free-floating object to a new location so that free-floating virtual object is displayed at location referenced to the point of focus – Fig. 4 shows movement based on trajectory; Fig. 7 and Par., 40 of Poulos: attached virtual object may move along with the user focus while remaining attached to surface 118; Also Figs. 8 and 9 and Paras. 44-45: virtual object snaps based on discontinuity and surface or bends or deforms to move across discontinuity; Also Figs. 1A and 1B and Par. 22: display virtual object as attached to surface 118 – Examiner notes that displaying a virtual object on a display inherently requires rendering; Also Par. 36 and Fig. 4 discusses displaying virtual object at new location; Also Fig. 2 and Par. 34: display virtual objects in user’s environment with display device; In addition, examiner takes judicial notice that displaying on a digital display using rendering is well-known technology for augmented reality displays); and
In response to determining that a distance of the replica of the target virtual object and the destination object is less than a threshold distance, automatically attach the replica of the target virtual object to the destination object (Par. 22 of Poulos: “Free-floating virtual object displayed in environment 100 may be attached and detached from a real-world surface in any suitable manner. […] As another example, virtual object 130 may automatically be displayed as attached to surface 118 when certain environmental conditions are met, e.g., when a distance between the virtual object 130 and surface 118 […] is less than a threshold distance”; Par. 26 of Poulos: virtual object “snaps to” a surface in the environment; Par. 37: virtual object’s orientation modified to match orientation of surface when virtual object attaches to the surface)
Poulos does not explicitly disclose replicate a target virtual object. 
Soubrie discloses: 
Receive an indication from a user of the AR system to replicate a target virtual object included in a virtual environment of the user (Par. 20 of Soubrie: The method comprises displaying a selected first object on the touch-sensitive display, detecting a first user interaction and a second user interaction on the selected first object, detecting a movement of the first user interaction outside the selected first object, displaying a second object which tracks the movement of the first user interaction on the touch-sensitive display, the second object being a duplication of the first object, and positioning the second object according to a last detected location of the first user interaction on the touch-sensitive display; Figs. 2-8 disclose operations of selecting an object, detecting a movement outside the selected object and display a second object, as shown in Figs. 3-8 and Par. 54 discloses duplication of first object is displayed as second object, which tracks movement of user interaction; Also note Fig. 9 and Par. 65-67 disclosing computer performing operations using program instructions);
Generate and render on a display a replica of the target virtual object (Figs. 2-8 and Par. 54 of Soubrie: duplication of first object is displayed as second object, which tracks movement of user interaction)
Both Poulos and Soubrie are directed to user interfaces for manipulating the placement of virtual objects based on user input.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, using the technique of duplicating virtual objects based on user input as provided by Soubrie, using known electronic interfacing and programming techniques.  The modification results in an improved virtual object interaction by allowing a user to manipulate more than one object, without being restricted to a single copy of an object, for more user freedom of interaction with a virtual object, while also allowing for easier, more intuitive operations (see e.g. Par. 18 of Soubrie discussing ease of performing a copy and paste operation). 
Regarding claim 16, the augmented reality system of claim 1 performs the method of claim 16.  As such, claim 16 is rejected based on the same rationale as claim 1 set forth above.
Regarding claim 5, Poulos further discloses: 
Wherein said automatically attaching the target virtual object to the destination object comprises simulating an attractive force between the replica of the target virtual object and the destination object, wherein the attractive force comprises at least one of gravity, an elastic force, an adhesive force, or a magnetic attraction (Par. 26 of Poulos: virtual object “snaps to” a surface in the environment; Par. 37: free-floating virtual object appears to become magnetized to proximate real-world surface and automatically snap to surface when moved by user to a threshold distance from surface; Also Fig. 7 and Par., 40 of Poulos: attached virtual object may move along with the user focus while remaining attached to surface 118)
Soubrie discloses: 
Moving/operating on replica of the target virtual object (Par. 20 of Soubrie: duplication of first virtual object Figs. 2-8 disclose operations of selecting an object, detecting a movement outside the selected object and display a second object, as shown in Figs. 3-8 and Par. 54 discloses duplication of first object is displayed as second object, which tracks movement of user interaction; Also note Fig. 9 and Par. 65-67 disclosing computer performing operations using program instructions)
Both Poulos and Soubrie are directed to user interfaces for manipulating the placement of virtual objects based on user input.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, using the technique of duplicating virtual objects based on user input as provided by Soubrie, using known electronic interfacing and programming techniques.  The modification results in an improved virtual object interaction by allowing a user to manipulate more than one object, without being restricted to a single copy of an object, for more user freedom of interaction with a virtual object, while also allowing for easier, more intuitive operations (see e.g. Par. 18 of Soubrie discussing ease of performing a copy and paste operation). 
Regarding claim 20, the augmented reality system of claim 5 performs the method of claim 20.  As such, claim 20 is rejected based on the same rationale as claim 5 set forth above.
Regarding claim 6, Poulos further discloses: 
Wherein the software instructions are further configured to cause the AR system to: Calculate the distance between the target virtual object and the destination object as a displacement between a location of the target virtual object and a location of the destination object (Par. 14 of Poulos: trigger is threshold distance between virtual object and real-world object; Par. 18: acquire image data used to obtain 3D surface map of objects; Par. 22: trigger for attaching virtual object to real-world surface includes automatically display virtual object to surface 118 when distance between virtual object 130 and surface is less than a threshold distance; Also Par. 37: free-floating virtual object appears to become magnetized to proximate real-world surface and automatically snap to surface when moved by user to a threshold distance from surface)
Soubrie discloses: 
Moving/operating on replica of the target virtual object (Par. 20 of Soubrie: duplication of first virtual object Figs. 2-8 disclose operations of selecting an object, detecting a movement outside the selected object and display a second object, as shown in Figs. 3-8 and Par. 54 discloses duplication of first object is displayed as second object, which tracks movement of user interaction; Also note Fig. 9 and Par. 65-67 disclosing computer performing operations using program instructions)
Both Poulos and Soubrie are directed to user interfaces for manipulating the placement of virtual objects based on user input.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, using the technique of duplicating virtual objects based on user input as provided by Soubrie, using known electronic interfacing and programming techniques.  The modification results in an improved virtual object interaction by allowing a user to manipulate more than one object, without being restricted to a single copy of an object, for more user freedom of interaction with a virtual object, while also allowing for easier, more intuitive operations (see e.g. Par. 18 of Soubrie discussing ease of performing a copy and paste operation). 
Regarding claim 7, Poulos further discloses: 
Wherein the threshold distance is greater than zero (Par. 37 of Poulos: “the free-floating virtual object may be automatically attached to surface 118 when a distance 406 between the virtual object and the surface is less than a threshold distance. In this way, the free-floating virtual object may appear to become "magnetized" to a proximate real-world surface and may automatically snap to the surface when the virtual object is moved by the user to a threshold distance from the surface”, where free floating indicates distance from any objects greater than zero)
Regarding claim 8, Poulos modified by Soubrie further discloses: 
Wherein the indication to replicate the target virtual object is determined from at least one of: and actuation of a user input device or a pose of a user (Par. 20 of Soubrie: The method comprises displaying a selected first object on the touch-sensitive display, detecting a first user interaction and a second user interaction on the selected first object, detecting a movement of the first user interaction outside the selected first object, displaying a second object which tracks the movement of the first user interaction on the touch-sensitive display, the second object being a duplication of the first object, and positioning the second object according to a last detected location of the first user interaction on the touch-sensitive display; Figs. 2-8 disclose operations of selecting an object, detecting a movement outside the selected object and display a second object, as shown in Figs. 3-8 and Par. 54 discloses duplication of first object is displayed as second object, which tracks movement of user interaction; Also note Fig. 9 and Par. 65-67 disclosing computer performing operations using program instructions)
Both Poulos and Soubrie are directed to user interfaces for manipulating the placement of virtual objects based on user input.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, using the technique of duplicating virtual objects based on user input as provided by Soubrie, using known electronic interfacing and programming techniques.  The modification results in an improved virtual object interaction by allowing a user to manipulate more than one object, without being restricted to a single copy of an object, for more user freedom of interaction with a virtual object, while also allowing for easier, more intuitive operations (see e.g. Par. 18 of Soubrie discussing ease of performing a copy and paste operation). 
Regarding claim 9, Poulos further discloses:
Wherein the software instructions are further configured to cause the AR system to: detect a detachment indication from one or more user inputs (Par. 22 of Poulos: virtual object may be detached from real-world surface; Fig. 10 and Par. 46: as the location of user focus changes from focus 1002 to focus 1004 at the discontinuity, the virtual object is detached from the real-world surface 118; Also Par. 42: user action to unpin object); and 
Initiate detachment of the target virtual object from the destination object (Figs. 8-10 and Par. 46 of Poulos: as the user gaze approaches the discontinuity 124 by a threshold amount, the virtual object may be displayed as detached from surface 118 or may appear to bridge the discontinuity to move past it; Also note Paras. 41-42: virtual object may become unpinned from surface from a current fixed position in response to action performed by user, such as attempt to nudge virtual object away from fixed location and change in user focus is greater than threshold)
Soubrie discloses: 
Moving/operating on replica of the target virtual object (Par. 20 of Soubrie: duplication of first virtual object Figs. 2-8 disclose operations of selecting an object, detecting a movement outside the selected object and display a second object, as shown in Figs. 3-8 and Par. 54 discloses duplication of first object is displayed as second object, which tracks movement of user interaction; Also note Fig. 9 and Par. 65-67 disclosing computer performing operations using program instructions)
Both Poulos and Soubrie are directed to user interfaces for manipulating the placement of virtual objects based on user input.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, using the technique of duplicating virtual objects based on user input as provided by Soubrie, using known electronic interfacing and programming techniques.  The modification results in an improved virtual object interaction by allowing a user to manipulate more than one object, without being restricted to a single copy of an object, for more user freedom of interaction with a virtual object, while also allowing for easier, more intuitive operations (see e.g. Par. 18 of Soubrie discussing ease of performing a copy and paste operation).
Regarding claim 10, Poulos further discloses: 
Wherein the detachment indication is based on user inputs indicating one or more of: a speed of moving a focus indicator from a destination object location to another focus indicator location is greater than a threshold speed; an acceleration of moving the focus indicator from the destination object location to another focus indicator location is greater than a threshold acceleration; or a jerk for moving the focus indicator away from the destination object location is greater than a threshold jerk. (Par. 42 of Poulos: “example, user 106 may attempt to nudge virtual object 130 away from its current fixed position by focusing on the object and changing their point of focus away from the fixed position. If this change of user focus is greater than a threshold amount then the object may become unpinned.” – interpreted as jerk)
Regarding claim 11, Poulos further discloses: 
Wherein the software instructions are further configured to cause the AR system to: simulate a physical force when detaching the target virtual object from the destination object, wherein the physical force comprises at least one of a friction or an elasticity (Fig. 9 and Par. 56 of Poulos: change of user focus at a location of discontinuity in real-world surface includes moving virtual object past the discontinuity by bending or deforming to move past the discontinuity – i.e. elasticity of object – as shown in Fig. 9 when moving from a first surface to another which is a detaching from the first surface)
Soubrie discloses: 
Moving/operating on replica of the target virtual object (Par. 20 of Soubrie: duplication of first virtual object Figs. 2-8 disclose operations of selecting an object, detecting a movement outside the selected object and display a second object, as shown in Figs. 3-8 and Par. 54 discloses duplication of first object is displayed as second object, which tracks movement of user interaction; Also note Fig. 9 and Par. 65-67 disclosing computer performing operations using program instructions)
Both Poulos and Soubrie are directed to user interfaces for manipulating the placement of virtual objects based on user input.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, using the technique of duplicating virtual objects based on user input as provided by Soubrie, using known electronic interfacing and programming techniques.  The modification results in an improved virtual object interaction by allowing a user to manipulate more than one object, without being restricted to a single copy of an object, for more user freedom of interaction with a virtual object, while also allowing for easier, more intuitive operations (see e.g. Par. 18 of Soubrie discussing ease of performing a copy and paste operation).
Regarding claim 12, Poulos further discloses: 
Wherein automatically attaching the target virtual object comprises one or more of reorientating or resizing the target virtual object (Par. 22 of Poulos: “Free-floating virtual object displayed in environment 100 may be attached and detached from a real-world surface in any suitable manner. […] As another example, virtual object 130 may automatically be displayed as attached to surface 118 when certain environmental conditions are met, e.g., when a distance between the virtual object 130 and surface 118 […] is less than a threshold distance”; Par. 26 of Poulos: virtual object “snaps to” a surface in the environment; Par. 37: virtual object’s orientation modified to match orientation of surface when virtual object attaches to the surface – e.g. Fig. 8)
Soubrie discloses: 
Moving/operating on replica of the target virtual object (Par. 20 of Soubrie: duplication of first virtual object Figs. 2-8 disclose operations of selecting an object, detecting a movement outside the selected object and display a second object, as shown in Figs. 3-8 and Par. 54 discloses duplication of first object is displayed as second object, which tracks movement of user interaction; Also note Fig. 9 and Par. 65-67 disclosing computer performing operations using program instructions)
Both Poulos and Soubrie are directed to user interfaces for manipulating the placement of virtual objects based on user input.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, using the technique of duplicating virtual objects based on user input as provided by Soubrie, using known electronic interfacing and programming techniques.  The modification results in an improved virtual object interaction by allowing a user to manipulate more than one object, without being restricted to a single copy of an object, for more user freedom of interaction with a virtual object, while also allowing for easier, more intuitive operations (see e.g. Par. 18 of Soubrie discussing ease of performing a copy and paste operation).
Regarding claim 13, Poulos further discloses: 
Wherein the destination object is a physical object (Par. 22 of Poulos: virtual object may be attached or detached from physical object; Figs. 8 and 9 and Paras. 44-45 Figs. 8 and 9 and Paras. 44-45: real world surfaces 802 and 804)
Regarding claim 14, Poulos further discloses: 
Wherein said movement of the target virtual object comprises simulating interactions of the target virtual object, the destination object, and the environment based on one or more attributes of the replica of the target virtual object (Par. 22 of Poulos: virtual object may be attached or detached from physical object; Fig. 4 and Par. 37: command to attach virtual object to surface adjacent to virtual object; Fig. 7 and Par., 40: attached virtual object may move along with the user focus while remaining attached to surface 118; Also Figs. 8 and 9 and Paras. 44-45: virtual object snaps based on discontinuity and surface or bends or deforms to move across discontinuity)
Soubrie discloses: 
Moving/operating on replica of the target virtual object (Par. 20 of Soubrie: duplication of first virtual object Figs. 2-8 disclose operations of selecting an object, detecting a movement outside the selected object and display a second object, as shown in Figs. 3-8 and Par. 54 discloses duplication of first object is displayed as second object, which tracks movement of user interaction; Also note Fig. 9 and Par. 65-67 disclosing computer performing operations using program instructions)
Both Poulos and Soubrie are directed to user interfaces for manipulating the placement of virtual objects based on user input.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, using the technique of duplicating virtual objects based on user input as provided by Soubrie, using known electronic interfacing and programming techniques.  The modification results in an improved virtual object interaction by allowing a user to manipulate more than one object, without being restricted to a single copy of an object, for more user freedom of interaction with a virtual object, while also allowing for easier, more intuitive operations (see e.g. Par. 18 of Soubrie discussing ease of performing a copy and paste operation). 
Regarding claim 15, Poulos further discloses: 
Wherein the one or more attributes of the target virtual object comprise at least one of a mass, a size, a density, a phase, a hardness, an elasticity, or an electromagnetic attribute (Par. 37 of Poulos: the free-floating virtual object may appear to become "magnetized" to a proximate real-world surface and may automatically snap to the surface when the virtual object is moved by the user to a threshold distance from the surface; Also Figs. 8 and 9 and Paras. 44-45: virtual object snaps based on discontinuity and surface or bends or deforms to move across discontinuity)
Soubrie discloses: 
Moving/operating on replica of the target virtual object (Par. 20 of Soubrie: duplication of first virtual object Figs. 2-8 disclose operations of selecting an object, detecting a movement outside the selected object and display a second object, as shown in Figs. 3-8 and Par. 54 discloses duplication of first object is displayed as second object, which tracks movement of user interaction; Also note Fig. 9 and Par. 65-67 disclosing computer performing operations using program instructions)
Both Poulos and Soubrie are directed to user interfaces for manipulating the placement of virtual objects based on user input.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, using the technique of duplicating virtual objects based on user input as provided by Soubrie, using known electronic interfacing and programming techniques.  The modification results in an improved virtual object interaction by allowing a user to manipulate more than one object, without being restricted to a single copy of an object, for more user freedom of interaction with a virtual object, while also allowing for easier, more intuitive operations (see e.g. Par. 18 of Soubrie discussing ease of performing a copy and paste operation). 

Claims 2-4 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2014/0333666 A1) modified by Soubrie (US 2011/0141043 A1) and in further view of Ooi (US 2012/0210255 A1).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Poulos further discloses: 
Wherein the software instructions are further configured to rotate the replica of the target virtual object to align the target virtual object with the destination object (Par. 12 of Poulos: while displayed on a surface, a rotation of the virtual object may be aligned with the surface and may slide across the surface to a comfortable viewing position for the user; Par. 37: the virtual object's orientation may be modified to match an orientation of surface 118 when the virtual object attaches to the surface; Also Fig. 8 and Par. 44: jump or snap operation shows object rotating to match second location)
Poulos modified by Soubrie does note explicitly disclose align a first normal of the target virtual object with a second normal of the destination object.
Ooi discloses: 
align a first normal of the target virtual object with a second normal of the destination object (Par. 121 of Ooi: it is presumed that an instance of a virtual object is arranged such that it has the same tilt as a contacted face of a real object in the input image (that is, the two normal lines are parallel with each other)
Poulos, Soubrie and Ooi are directed to user interfaces for manipulating the placement of virtual objects.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system for arranging a virtual object within a user’s real-world environment as provided by Poulos, including the technique for duplicating virtual objects based on user input as provided by Soubrie, with the technique of aligning virtual objects with real objects using normal vector alignment as provided by Ooi, using known electronic interfacing and programming techniques.  The modification results in an improved object alignment by utilizing vector math for a more accurate orientation of objects and more accurate display of virtual objects as aligned with a physical object.  Furthermore, the modification merely substitutes one known technique for mathematically determining alignment of objects in a spatial environment for another to obtain predictable results of utilizing known spatial mathematics for orientating virtual objects to match real world objects using vectors.   
Regarding claim 17, the augmented reality system of claim 2 performs the method of claim 17.  As such, claim 17 is rejected based on the same rationale as claim 2 set forth above.
Regarding claim 3, Poulos further discloses: 
Wherein characteristics of the rotation are determined based on affordances of at least one of the target virtual object, the destination object, or the virtual environment (Par. 12 of Poulos: while displayed on a surface, a rotation of the virtual object may be aligned with the surface and may slide across the surface to a comfortable viewing position for the user; Par. 37: the virtual object's orientation may be modified to match an orientation of surface 118 when the virtual object attaches to the surface; Also Fig. 8 and Par. 44: jump or snap operation shows object rotating to match second location – shown matching physical wall itself)
Regarding claim 18, the augmented reality system of claim 3 performs the method of claim 18.  As such, claim 18 is rejected based on the same rationale as claim 3 set forth above.
Regarding claim 4, Poulos further discloses: 
Wherein the affordances comprise at least one of: a function, an orientation, a type, a location, a shape, or a size (Fig. 7 and Par., 40 of Poulos: attached virtual object may move along with the user focus while remaining attached to surface 118; Also Figs. 8 and 9 and Paras. 44-45: virtual object snaps based on discontinuity and surface or bends or deforms to move across discontinuity)
Regarding claim 19, the augmented reality system of claim 4 performs the method of claim 19.  As such, claim 19 is rejected based on the same rationale as claim 4 set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616